United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-2295
                                  ___________

Gene Allen Davenport,                     *
                                          *
             Appellant,                   *
                                          *
       v.                                 *
                                          *
Orville L. Coady, District Judge for the *
State of Nebraska, Thayer County          *
Courthouse; John Does; Arthur P.          * Appeal from the United States
Burnes, Attorney; Joseph Murray,          * District Court for the
Attorney; Gary R. Young, Thayer           * District of Nebraska
County Sheriff; Nancy C. McLaughlin, *
Clerk of the District Court; Patrick      * [UNPUBLISHED]
Kenner, CEO, Thayer County Bank;          *
Lloyd Vancleef, CEO, Citizens State       *
Bank,                                     *
                                          *
             Appellees.                   *
                                     ___________

                         Submitted: September 3, 1997
                             Filed: September 25, 1997
                                 ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.
       Gene Allen Davenport appeals from a final order of the United States District
Court1 for the District of Nebraska, dismissing his complaint with prejudice for failing
to comply with Federal Rule of Civil Procedure 8, and denying his motions for
summary judgment and for default judgment. We have carefully reviewed the record
and affirm on the basis of the district court&s opinion. See 8th Cir. R. 47B. We deny
his motion for judgment against two appellees.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendation of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.

                                          -2-